DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Applicants arguments filed 30 June 2021 have been fully considered and were found persuasive, particularly in view of the filed Figure 2 the invention defined in paragraphs [0029]-[0043] of the filed specification. Applicant argued in substance that:
	The data layer storing primary data of interest generates a data pointer that links to the primary data of interest. Regarding the feature “a data layer, storing primary data of interest and generating a data pointer that links to the primary data of interest’ in claim 1, the Examiner cited a portion of Kenyon that mentions a pointer to a block in a blockchain where an action is registered (see pages 2 and 3 of the Office Action). However, the Examiner has identified the patient records of Kenyon as an example of a “primary data of interest” (page 3 of the Office Action).
	In fact, the example of an ‘action’ given in the portion of Kenyon that the Examiner has cited is ‘the consent decision given by each member of a consent group’. Applicant submits that this type of action is not analogous to the ‘primary data of interest’ recited in claim 1. Applicant submits that the pointer disclosed in the portion of Kenyon reproduced on pages 2 and 3 of the Office Action does not disclose a pointer generated by a data layer storing the patient records, the pointer linking to the patient records. The ‘action’ to which the pointer points is not analogous to the primary data of interest of claim 1, and is not primary data of interest stored on a data layer.
	As described in Applicant’s previous response, the present application is directed to a method and system to enable verifiable trust in collaborative data sharing environments. In particular, the present method and system are directed towards collaboration involving immense data sizes (e.g., an entire health record with all medical imaging history; see, for example, paragraph [0023]), and doing so using a layered approach so as to decouple the data access functionality from the technology used to encourage collaborative sharing (see, for example, paragraph [0029)).
	The layered approach allows the transaction layer to include pointers while the data is stored in a separate data layer (see, for example, paragraph [0029]). This may allow for separate storage, separate storage protocols, separate usage protocols, etc.
	In some examples, the data pointers and/or data is also associated with privacy policies, which may be required and/or desired by some participants. Accordingly, in some examples, “data is made accessible through data pointers that rely on institutional-based access control, data pointers are stored on the blockchain, and privacy policies related to each data item are captured” (paragraph [0007)).
	The transparency layer also encourages transparency, such as due to, in some examples, “transactions stored on the blockchain provide a tamper-proof trail of data while integrity verification can be performed and participants cannot repudiate their actions” (paragraph [0007)).
	Applicant respectfully submits that Kenyon does not disclose, at least, a transaction layer storing a data sharing transaction including a privacy policy and a data pointer that links to the primary data of interest stored on a data layer, as recited in claim 1.


	Blockchain protocols in clinical trials: Transparency and traceability of consent (Benchoufi et al.)
Is concentrated in an analogous area of application though focused as stated in the tile on transparency and traceability of consent. United States Patent Application Publication No.: US 2020/0185070 A1 (Dahmani) is also operating more so in a similar environment to the Present Invention with protection of medical records but focuses more on smart contract control. The distinctions argued by applicant are viewed as also applying to Benchoufi et al. and Dahmani. As such the prior art of record does not antedate or render obvious the claimed invention.
	Claims 1 and 3-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434